United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-1638
                                ___________

Rickey C. Brooks,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Ray Hobbs, * [UNPUBLISHED]
Deputy Director, Arkansas Department *
of Correction; George Brewer,          *
Classification, Arkansas Department of *
Correction; Shelley Maroney, Mrs.,     *
Central Office Records Supervisor,     *
Arkansas Department of Correction;     *
Glenover Knight, Cummins Unit          *
Records Supervisor, Cummins Unit,      *
ADC,                                   *
                                       *
             Appellees.                *
                                 ___________

                          Submitted: November 19, 2009
                             Filed: November 23, 2009
                              ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
      Inmate Rickey Brooks appeals the district court’s1 pre-service dismissal of his
42 U.S.C. § 1983 complaint. After careful review, see Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam) (standard of review), we affirm. See 8th Cir. R.
47B.
                       ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendation of The
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-